Citation Nr: 1107281	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  08-31 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral eye 
disability.

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral foot 
disability.

3.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
December 1967 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran appeared at a Videoconference hearing in January 
2011.  A transcript is associated with the claims file.  

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his hearing, prior to the promulgation of a decision in 
the appeal, the Veteran advised the Board that he wished to 
withdraw his appeal of the issues of entitlement to service 
connection for eye and foot disabilities.

2.  Evidence received since the last final decision of record, 
which denied service connection for a low back disorder, relates 
specifically to an unestablished fact necessary to substantiate 
the claim; it raises a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran 
regarding the issues of service connection for eye and foot 
disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2010).

2.  New and material having been received, the claim for service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2010).

In the present case, at his Board hearing, the Veteran indicated 
that he wished to withdraw his appeal of the issues of 
entitlement to service connection for eye and foot disabilities.  
Hence, there remain no allegations of errors of fact or law for 
appellate consideration with respect to these issues.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that the Board is without the authority to proceed on an 
issue if the claimant indicates that consideration of that issue 
should cease).

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010).  

As discussed in more detail below, sufficient evidence is of 
record to grant the application to reopen the Veteran's claim of 
entitlement to service connection for a low back disorder.  The 
claim on the merits requires additional development, which is 
addressed in the remand below.  Therefore, no further development 
is needed with respect to the aspect of the appeal decided 
herein.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the 
RO) or the Board that are not appealed in the prescribed time 
period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 
20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.  See Knightly v. Brown, 6 Vet. 
App. 200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Analysis-New and Material Evidence

The RO initially denied service connection for a low back 
disability in September 2002 and April 2003 rating decisions, on 
the basis that there was not a currently present back condition 
for which service connection could be granted.  Although the 
Veteran had previously been diagnosed as having low back strain 
in 1978 ( a disorder considered for pension purposes), the RO 
implicitly determined that such complaints were acute and 
transitory, and had resolved by the time of the claim for 
compensation.  The Veteran did not appeal, and the later 2003 
decision became final.  The Veteran has now filed a claim to 
reopen, alleging that new and material evidence exists to support 
a claim for service connection for a back disorder.  

The RO, in an October 2006 rating decision, reopened the 
Veteran's claim for service connection.  This action 
notwithstanding, the Board must consider the question of whether 
new and material evidence has been received in its own right, as 
it affects the Board's jurisdiction to reach the underlying claim 
and adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  

The Veteran was denied benefits in the last final rating decision 
on the basis of there being no current back disability.  
Subsequent to this action, and submitted with the petition to 
reopen, are numerous VA treatment record which document low back 
complaints.  Of particular note is a February 2003 VA clinical 
note, with radiographic evidence, that shows a diagnosis of mild 
degenerative disc disease in the lumbar spine.  This is clearly 
evidence of a current disability for which service connection can 
be granted, and is both new and material to Veteran's claim.  
Indeed, the records were not of record at the time of the last 
finalized adjudication in 2003, and they relate to an 
unestablished fact necessary to substantiate the underlying claim 
for service connection.  See 38 C.F.R. § 3.156.  Accordingly, the 
Veteran's claim is reopened.  


ORDER

The appeal is dismissed with respect to the claims of entitlement 
to service connection for eye and foot disabilities.

New and material evidence having been received, the claim for 
entitlement to service connection for a low back disorder is 
reopened; to that extent only, the appeal is granted.  


REMAND

The Veteran states that he injured his back during his basic 
training, and that as a consequence of the in-service injury, he 
currently experiences a chronic low back condition.  

As noted in the above decision, the record contains documentation 
of a current low back disorder.  That is, in the post-service 
medical history, there is evidence of a degenerative disc disease 
in 2003, with the Veteran having been assessed as having low back 
pain/strain as early as 1978.  In service, there is documentation 
of an episode of "backache" in April 1970.  Additionally, the 
Veteran did check that he had "back trouble" in the historical 
portion of his separation examination narrative report.  

Essentially, the Board notes that the Veteran has a current back 
disorder, and that he had complaints of back pain in service and 
in the years somewhat proximate to his service discharge (1978).  
As this is the case, a comprehensive orthopedic examination 
should be afforded addressing the likelihood of an in-service 
etiology for current degenerative disc disease and/or strain.   
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.

2.  Schedule the Veteran for a comprehensive 
VA orthopedic examination for the purposes of 
determining the etiology of a current back 
disorder, to include strain and degenerative 
disc disease.  In this regard, the examiner 
is asked to provide an opinion as to whether 
it is at least as likely as not (50 percent 
probability or greater) that a current back 
disorder had causal origins in service, to 
include complaints of "backache" in April 
1970 and the subjective reporting of "back 
trouble" at service separation.  A detailed 
rationale should accompany any conclusions 
reached.  

3.  Following the directed development, the 
RO must conduct a de novo review of the claim 
for service connection on the merits.  Should 
the claim be denied, issue an appropriate 
statement of the case to the Veteran and his 
representative and return the claim to the 
Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


